DETAILED ACTION 
This Office Action follows a response filed on March 17, 2022.  Claims 1 and 17 have been amended; no claims have been cancelled or added.   
In view of amendments and remarks, ODP rejection, the rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable as obvious over Lochhaas et al. (WO 2013/0019614 A1 or U.S. Patent 9,711,816), and the rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable as obvious over Dahike et al. (WO 2017/053563 A1 or U.S. Patent 11,155,661) have been withdrawn.
Claims 1-20 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Julie Lapos-Kuchar (Reg. No. 61,885) on March 21, 2022.
Terminal Disclaimer has been filed and approved on March 22, 2022.


	Allowable Subject Matter
Claims 1-20 are allowed.
laims 1-20 are allowable over the closest references: Lochhaas et al. (WO 2013/0019614 A1 or U.S. Patent 9,711,816), Dahike et al. (WO 2017/053563 A1 or U.S. Patent 11,155,661), Yang (U.S. Patent Application Publication 2008/0161612 A1), and Araki et al. (U.S. Patent 7,455,934).
The disclosure of the above-mentioned references resided in paragraphs 6-8 of the Office Action dated December 17, 2021 is incorporated herein by reference.
However, the above-mentioned references of Lochhaas et al., Dahike et al., Yang and Araki et al. do not disclose or fairly suggest the claimed fluoropolymer dispersion comprising water and a copolymer comprising: 
divalent units represented by formula --[CF2—CF2]--; 
divalent units independently represented by formula: 

    PNG
    media_image1.png
    273
    680
    media_image1.png
    Greyscale

wherein a is 0 or 1, b is 2 to 8, c is 0 to 2, e is 3 to 8 with the proviso that when a and c are 0, then e is 3 to 8, and Z is independently a hydrogen, alkyl having up to four carbon atoms, an alkali-metal cation, or a quaternary ammonium cation; 
and one or more divalent units independently represented by formula: 

    PNG
    media_image2.png
    271
    424
    media_image2.png
    Greyscale

wherein Rf is a linear or branched perfluoroalkyl group having from 1 to 8 carbon atoms and optionally interrupted by one or more --O-- groups, z is 0, 1, or 2, each n is independently 1, 2, 3, or 4, and m is 0 or 1; 
wherein the fluoropolymer dispersion comprises at least 10% by weight of the copolymer, based on the total weight of the dispersion, wherein the copolymer has an 
–SO3Z equivalent weight in a range from 600 to 2000, and a melt flow index of up to 80 grams per ten minutes measured at a temperature of 2650C. and at a support weight of 5 kg using the Melt Flow Index method in the specification on a variation of the copolymer with an –SO2F group instead of –SO3Z, as per newly amended claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764